394 F.2d 108
UNITED STATES of America, Appellee,v.Turner Don LAWRENCE, Appellant.
No. 11996.
United States Court of Appeals Fourth Circuit.
Argued April 2, 1968.Decided April 4, 1968.

John E. Hall, North Wilkesboro, N.C.  (McElwee & Hall, North Wilkesboro, N.C., on brief), for appellant.
William H. Murdock, U.S. Atty.  (H. Marshall Simpson, Asst. U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and CRAVEN and BUTZNER, Circuit judges.
PER CURIAM:


1
Turner Don Lawrence was convicted of the unlawful removal of nontaxpaid distilled spirits in violation of 26 U.S.C. 5601(a)(12) and the unlawful possession of nontaxpaid distilled spirits in violation of 26 U.S.C. 5604(a) (1).  He attacks the sufficiency of the affidavit upon which the Commissioner issued a search warrant that led to the seizure of 695 gallons of illegal whiskey at Turner's residence.  The affidavit described in detail the transfer of plastic containers and cartons, similar to those used in the traffic of illicit liquor, from the defendant's house to several cars and trucks, and the removal of 5-gallon empty cans from the house, during three nights when the officers kept the premises under surveillance.  We agree with the district court that the affidavit was sufficient to establish probable cause for the issuance of the search warrant.  Cf. United States v. Ventresca, 380 U.S. 102, 85 S. Ct. 741, 13 L. Ed. 2d 684 (1965).  We also find the evidence was sufficient to support the trial judge's finding of guilt.  The conviction is


2
Affirmed.